TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-09-00092-CR


Cutberto Perez, Appellant

v.

The State of Texas, Appellee



FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-07-170, HONORABLE GARY L. STEEL, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant Cutberto Perez filed his notice of appeal on February 12, 2009, and the
final portion of the record was filed on June 24, making appellant's brief due July 24.  On August 19,
we sent notice that the brief was overdue, and on September 2, we received a motion for extension
of time, asking to have the deadline extended to October 2.  We granted the first motion, and on
October 5, we received a second motion, asking to have the deadline extended again until
November 2.  We granted the second motion, but to date, the brief has not been filed.  Appellant's
counsel is therefore to file the brief or "a satisfactory response" no later than February 12, 2010.  See
Tex. R. App. P. 38.8(b)(2).  If counsel fails to file the brief or other satisfactory response, we will
abate the cause and remand to the trial court for a hearing pursuant to rule 38.8(b).  See id. 

Before Justices Patterson, Puryear and Pemberton
Filed:   January 26, 2010
Do Not Publish